Case 0:18-cv-62119-WPD Document 9 Entered on FLSD Docket 10/02/2018 Page 1 of 21



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 0:18-cv-62119-WPD

  MARK EDELSBERG, individually and on behalf of
  all others similarly situated,

         Plaintiff,

  v.

  THE BREA FINANCIAL GROUP, LLC D/B/A
  PUB CLUB LEADS, a California Limited Liability
  Company,

        Defendant.
  ___________________________________________/

       DEFENDANT THE BREA FINANCIAL GROUP, LLC D/B/A PUB CLUB LEADS’
                  ANSWER AND AFFIRMATIVE DEFENSES TO
                       PLAINTIFF’S COMPLAINT [D.E. 1]

         Defendant, The Brea Financial Group, LLC d/b/a Pub Club Leads (“Pub Club” or

  “Defendant”), by and through the undersigned attorneys, hereby responds to the Complaint dated

  September 7, 2018, [D.E. 1] filed by Plaintiff Mark Edelsberg (“Plaintiff”), as follows:

         1.      Defendant admits Plaintiff seeks to assert a claim against it pursuant to the

  Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”), and admits Plaintiff

  purports to bring this action as a putative class action. However, Defendant denies any actionable

  conduct, denies violating any law, including the TCPA, and denies the remaining allegations in

  paragraph 1 of the Complaint.

                                      NATURE OF ACTION

         2.      Defendant admits Plaintiff seeks to assert a claim against it pursuant to the TCPA,

  and admits Plaintiff purports to bring this action as a putative class action. However, Defendant

  denies any actionable conduct, denies violating any law, including the TCPA, and denies that


                                             Page 1 of 21
  36485166.1
Case 0:18-cv-62119-WPD Document 9 Entered on FLSD Docket 10/02/2018 Page 2 of 21
                                                  Defendant Pub Club’s Answer and Affirmative Defenses
                                                                        Case No.: 0:18-cv-62119-WPD

  this action may be properly maintained as a class action.

         3.        Defendant admits that it is a company that sells leads to facilitate business to its

  clients, but denies the remaining allegations in paragraph 3 of the Complaint.

         4.        Defendant admits Plaintiff purports to assert claims against it on behalf of a

  putative class, seeks injunctive relief, and other legal or equitable remedies, but denies that such

  relief is available and denies the remaining allegations and legal conclusions contained in

  paragraph 4 of the Complaint.

                                    JURISDICTION AND VENUE

         5.        Defendant admits that this Court has federal question subject matter jurisdiction

  pursuant to 28 U.S.C. § 1331 as Plaintiff seeks to assert a claim based on a federal statute.

  Furthermore, Defendant admits Plaintiff purports to assert claims against it on behalf of a

  putative class for purported violations of the TCPA, but denies violating the TCPA, denies that

  this action may be properly maintained as a class action, denies that such relief is available, and

  denies the remaining allegations and legal conclusions contained in paragraph 5 of the

  Complaint.

         6.        Defendant neither admits nor denies the legal conclusions contained in paragraph

  6 of the Complaint as the legal conclusions are not allegations capable of admission or denial.

  To the extent a response is required, Defendant denies the legal conclusions contained in

  paragraph 6 of the Complaint, denies that it resides in this District, denies engaging in tortious

  conduct, and denies the remaining allegations and legal conclusions contained in paragraph 6 of

  the Complaint.




                                               Page 2 of 21
  36485166.1
Case 0:18-cv-62119-WPD Document 9 Entered on FLSD Docket 10/02/2018 Page 3 of 21
                                                 Defendant Pub Club’s Answer and Affirmative Defenses
                                                                       Case No.: 0:18-cv-62119-WPD

                                               PARTIES

         7.      As to the allegations in paragraph 7 of the Complaint regarding Plaintiff’s

  residence, Defendant is without knowledge or information sufficient to form a belief as to these

  allegations, and therefore denies the allegations.

         8.      Defendant admits that it is a California limited liability company with its office

  located in Orange County, California, but denies the remaining allegations in paragraph 8 of the

  Complaint.

                     THE TELEPHONE CONSUMER PROTECTION ACT

         9.      Defendant neither admits nor denies the legal conclusions contained in paragraph

  9 of the Complaint as the legal conclusions are not allegations capable of admission or denial.

  To the extent a response is required, Defendant denies the legal conclusions contained in

  paragraph 9 of the Complaint, but admits Plaintiff seeks to cite to the TCPA.

         10.     Defendant neither admits nor denies the legal conclusions contained in paragraph

  10 of the Complaint as the legal conclusions are not allegations capable of admission or denial.

  To the extent a response is required, Defendant denies the legal conclusions contained in

  paragraph 10 of the Complaint, but admits Plaintiff seeks to cite to the TCPA. Furthermore, and

  to the extent a response is required, Defendant states the authority cited in paragraph 10 of the

  Complaint speaks for itself, and to the extent Plaintiff misquotes, misstates, mischaracterized, or

  takes out of context the authority cited therein, Defendant further denies paragraph 10 of the

  Complaint.

         11.     Defendant neither admits nor denies the legal conclusions contained in paragraph

  11 of the Complaint as the legal conclusions are not allegations capable of admission or denial.

  To the extent a response is required, Defendant denies the legal conclusions contained in



                                              Page 3 of 21
  36485166.1
Case 0:18-cv-62119-WPD Document 9 Entered on FLSD Docket 10/02/2018 Page 4 of 21
                                               Defendant Pub Club’s Answer and Affirmative Defenses
                                                                     Case No.: 0:18-cv-62119-WPD

  paragraph 11 of the Complaint. Furthermore, and to the extent a response is required, Defendant

  states the authority cited in paragraph 11 of the Complaint speaks for itself, and to the extent

  Plaintiff misquotes, misstates, mischaracterized, or takes out of context the authority cited

  therein, Defendant further denies paragraph 11 of the Complaint.

         12.    Defendant neither admits nor denies the legal conclusions contained in paragraph

  12 of the Complaint as the legal conclusions are not allegations capable of admission or denial.

  To the extent a response is required, Defendant denies the legal conclusions contained in

  paragraph 12 of the Complaint. Furthermore, and to the extent a response is required, Defendant

  states the authority cited in paragraph 12 of the Complaint speaks for itself, and to the extent

  Plaintiff misquotes, misstates, mischaracterized, or takes out of context the authority cited

  therein, Defendant further denies paragraph 12 of the Complaint.

         13.    Defendant neither admits nor denies the legal conclusions contained in paragraph

  13 of the Complaint as the legal conclusions are not allegations capable of admission or denial.

  To the extent a response is required, Defendant denies the legal conclusions contained in

  paragraph 13 of the Complaint. Furthermore, and to the extent a response is required, Defendant

  states the authority cited in paragraph 13 of the Complaint speaks for itself, and to the extent

  Plaintiff misquotes, misstates, mischaracterized, or takes out of context the authority cited

  therein, Defendant further denies paragraph 13 of the Complaint.

         14.    Defendant neither admits nor denies the legal conclusions contained in paragraph

  14 of the Complaint as the legal conclusions are not allegations capable of admission or denial.

  To the extent a response is required, Defendant denies the legal conclusions contained in

  paragraph 14 of the Complaint. Furthermore, and to the extent a response is required, Defendant

  states the authority cited in paragraph 14 of the Complaint speaks for itself, and to the extent



                                            Page 4 of 21
  36485166.1
Case 0:18-cv-62119-WPD Document 9 Entered on FLSD Docket 10/02/2018 Page 5 of 21
                                               Defendant Pub Club’s Answer and Affirmative Defenses
                                                                     Case No.: 0:18-cv-62119-WPD

  Plaintiff misquotes, misstates, mischaracterized, or takes out of context the authority cited

  therein, Defendant further denies paragraph 14 of the Complaint.

         15.    Defendant neither admits nor denies the legal conclusions contained in paragraph

  15 of the Complaint as the legal conclusions are not allegations capable of admission or denial.

  To the extent a response is required, Defendant denies the legal conclusions contained in

  paragraph 15 of the Complaint. Furthermore, and to the extent a response is required, Defendant

  states the authority cited in paragraph 15 of the Complaint speaks for itself, and to the extent

  Plaintiff misquotes, misstates, mischaracterized, or takes out of context the authority cited

  therein, Defendant further denies paragraph 15 of the Complaint.

         16.    Defendant neither admits nor denies the legal conclusions contained in paragraph

  16 of the Complaint as the legal conclusions are not allegations capable of admission or denial.

  To the extent a response is required, Defendant denies the legal conclusions contained in

  paragraph 16 of the Complaint. Furthermore, and to the extent a response is required, Defendant

  states the authority cited in paragraph 16 of the Complaint speaks for itself, and to the extent

  Plaintiff misquotes, misstates, mischaracterized, or takes out of context the authority cited

  therein, Defendant further denies paragraph 16 of the Complaint.

         17.    Defendant neither admits nor denies the legal conclusions contained in paragraph

  17 of the Complaint as the legal conclusions are not allegations capable of admission or denial.

  To the extent a response is required, Defendant denies the legal conclusions contained in

  paragraph 17 of the Complaint. Furthermore, and to the extent a response is required, Defendant

  states the authority cited in paragraph 17 of the Complaint speaks for itself, and to the extent

  Plaintiff misquotes, misstates, mischaracterized, or takes out of context the authority cited

  therein, Defendant further denies paragraph 17 of the Complaint.



                                            Page 5 of 21
  36485166.1
Case 0:18-cv-62119-WPD Document 9 Entered on FLSD Docket 10/02/2018 Page 6 of 21
                                               Defendant Pub Club’s Answer and Affirmative Defenses
                                                                     Case No.: 0:18-cv-62119-WPD

         18.    Defendant neither admits nor denies the legal conclusions contained in paragraph

  18 of the Complaint as the legal conclusions are not allegations capable of admission or denial.

  To the extent a response is required, Defendant denies the legal conclusions contained in

  paragraph 18 of the Complaint. Furthermore, and to the extent a response is required, Defendant

  states the authority cited in paragraph 18 of the Complaint speaks for itself, and to the extent

  Plaintiff misquotes, misstates, mischaracterized, or takes out of context the authority cited

  therein, Defendant further denies paragraph 18 of the Complaint.

         19.    Defendant neither admits nor denies the legal conclusions contained in paragraph

  19 of the Complaint as the legal conclusions are not allegations capable of admission or denial.

  To the extent a response is required, Defendant denies the legal conclusions contained in

  paragraph 19 of the Complaint. Furthermore, and to the extent a response is required, Defendant

  states the authority cited in paragraph 19 of the Complaint speaks for itself, and to the extent

  Plaintiff misquotes, misstates, mischaracterized, or takes out of context the authority cited

  therein, Defendant further denies paragraph 19 of the Complaint.

         20.    Defendant neither admits nor denies the legal conclusions contained in paragraph

  20 of the Complaint as the legal conclusions are not allegations capable of admission or denial.

  To the extent a response is required, Defendant denies the legal conclusions contained in

  paragraph 20 of the Complaint. Furthermore, and to the extent a response is required, Defendant

  states the authority cited in paragraph 20 of the Complaint speaks for itself, and to the extent

  Plaintiff misquotes, misstates, mischaracterized, or takes out of context the authority cited

  therein, Defendant further denies paragraph 20 of the Complaint.

         21.    Defendant neither admits nor denies the legal conclusions contained in paragraph

  21 of the Complaint as the legal conclusions are not allegations capable of admission or denial.



                                            Page 6 of 21
  36485166.1
Case 0:18-cv-62119-WPD Document 9 Entered on FLSD Docket 10/02/2018 Page 7 of 21
                                                Defendant Pub Club’s Answer and Affirmative Defenses
                                                                      Case No.: 0:18-cv-62119-WPD

  To the extent a response is required, Defendant denies the legal conclusions contained in

  paragraph 21 of the Complaint. Furthermore, and to the extent a response is required, Defendant

  states the authority cited in paragraph 21 of the Complaint speaks for itself, and to the extent

  Plaintiff misquotes, misstates, mischaracterized, or takes out of context the authority cited

  therein, Defendant further denies paragraph 21 of the Complaint.

         22.     Defendant neither admits nor denies the legal conclusions contained in paragraph

  22 of the Complaint as the legal conclusions are not allegations capable of admission or denial.

  To the extent a response is required, Defendant denies the legal conclusions contained in

  paragraph 22 of the Complaint. Furthermore, and to the extent a response is required, Defendant

  states the authority cited in paragraph 22 of the Complaint speaks for itself, and to the extent

  Plaintiff misquotes, misstates, mischaracterized, or takes out of context the authority cited

  therein, Defendant further denies paragraph 22 of the Complaint.

                                              FACTS

         23.     Defendant denies the allegations contained in paragraph 23 of the Complaint.

         24.     Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in paragraph 24 of the Complaint and, therefore, denies the

  allegations.

         25.     Defendant neither admits nor denies the legal conclusions contained in paragraph

  25 of the Complaint as the legal conclusions are not allegations capable of admission or denial.

  To the extent a response is required, Defendant denies the legal conclusions contained in

  paragraph 25 of the Complaint.

         26.     Defendant neither admits nor denies the legal conclusions contained in paragraph

  26 of the Complaint as the legal conclusions are not allegations capable of admission or denial.



                                             Page 7 of 21
  36485166.1
Case 0:18-cv-62119-WPD Document 9 Entered on FLSD Docket 10/02/2018 Page 8 of 21
                                                Defendant Pub Club’s Answer and Affirmative Defenses
                                                                      Case No.: 0:18-cv-62119-WPD

  To the extent a response is required, Defendant denies the legal conclusions contained in

  paragraph 26 of the Complaint, and the text message Plaintiff alleges speaks for itself.

         27.     Defendant is without knowledge as to where Plaintiff received the alleged text

  message and neither admits nor denies the legal conclusions contained in paragraph 27 of the

  Complaint as the legal conclusions are not allegations capable of admission or denial. To the

  extent a response is required, Defendant denies the legal conclusions contained in paragraph 27

  of the Complaint. Defendant denies the remaining allegations in paragraph 27 of the Complaint.

         28.     Defendant denies the allegations contained in paragraph 28 of the Complaint.

         29.     Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in paragraph 29 of the Complaint and, therefore, denies the

  allegations.

         30.     Defendant neither admits nor denies the legal conclusions contained in paragraph

  30 of the Complaint as the legal conclusions are not allegations capable of admission or denial.

  To the extent a response is required, Defendant denies the legal conclusions contained in

  paragraph 30 of the Complaint. Furthermore, and to the extent a response is required, Defendant

  states the authority cited in paragraph 30 of the Complaint speaks for itself, and to the extent

  Plaintiff misquotes, misstates, mischaracterized, or takes out of context the authority cited

  therein, Defendant further denies paragraph 30 of the Complaint.

         31.     Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in paragraph 31 of the Complaint and, therefore, denies the

  allegations.

         32.     Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in paragraph 32 of the Complaint and, therefore, denies the



                                             Page 8 of 21
  36485166.1
Case 0:18-cv-62119-WPD Document 9 Entered on FLSD Docket 10/02/2018 Page 9 of 21
                                                 Defendant Pub Club’s Answer and Affirmative Defenses
                                                                       Case No.: 0:18-cv-62119-WPD

  allegations.

         33.       Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in paragraph 33 of the Complaint and, therefore, denies the

  allegations.

         34.       Defendant neither admits nor denies the legal conclusions contained in paragraph

  34 of the Complaint as the legal conclusions are not allegations capable of admission or denial.

  To the extent a response is required, Defendant denies the legal conclusions contained in

  paragraph 34 of the Complaint. Defendant denies the remaining allegations in paragraph 34 of

  the Complaint.

         35.       Defendant denies the allegations contained in paragraph 35 of the Complaint.

                                      CLASS ALLEGATIONS

         Proposed Class

         36.       Defendant admits Plaintiff purports to bring this action as a class action, but

  denies this action may be properly maintained as a class action. Defendant denies the remaining

  allegations contained in paragraph 36 of the Complaint.

         37.       Defendant admits Plaintiff purports to bring this action as a class action and

  Plaintiff purports to define a proposed class. Defendant denies this action may be properly

  maintained as a class action and also denies the proposed class definition is proper or sufficient.

         38.       Defendant admits Plaintiff purports to bring this action as a class action, but

  denies this action may be properly maintained as a class action. Furthermore, Defendant is

  without knowledge or information sufficient to form a belief as to the truth of the allegations

  contained in paragraph 38 of the Complaint and, therefore, denies the allegations.




                                              Page 9 of 21
  36485166.1
Case 0:18-cv-62119-WPD Document 9 Entered on FLSD Docket 10/02/2018 Page 10 of 21
                                                 Defendant Pub Club’s Answer and Affirmative Defenses
                                                                       Case No.: 0:18-cv-62119-WPD

          Numerosity

          39.     Defendant denies the allegations contained in paragraph 39 of the Complaint.

          40.     Defendant admits Plaintiff seeks to bring this action as a putative class action but

   denies a class action is appropriate. Defendant denies committing any wrongs and denies that the

   identity of the putative class is ascertainable from records within Defendant’s custody or control.

   Furthermore, Defendant neither admits nor denies the legal conclusions contained in paragraph

   40 of the Complaint as the legal conclusions are not allegations capable of admission or denial.

   To the extent a response is required, Defendant denies the legal conclusions contained in

   paragraph 40 of the Complaint.

          Common Questions of Law and Fact

          41.     Defendant admits Plaintiff purports to bring this action as a class action and

   Plaintiff purports to define a proposed class. Defendant denies this action may be properly

   maintained as a class action and also denies the proposed class definition is proper or sufficient.

   Defendant denies the remaining allegations contained in paragraph 41 of the Complaint and all

   subparts thereto.

                       1) Defendant admits Plaintiff purports to bring this action as a class action

                          and Plaintiff purports to define a proposed class. Defendant denies this

                          action may be properly maintained as a class action and also denies the

                          proposed class definition is proper or sufficient. Defendant denies the

                          remaining allegations contained in paragraph 41(1) of the Complaint.

                       2) Defendant admits Plaintiff purports to bring this action as a class action

                          and Plaintiff purports to define a proposed class. Defendant denies this

                          action may be properly maintained as a class action and also denies the



                                              Page 10 of 21
   36485166.1
Case 0:18-cv-62119-WPD Document 9 Entered on FLSD Docket 10/02/2018 Page 11 of 21
                                               Defendant Pub Club’s Answer and Affirmative Defenses
                                                                     Case No.: 0:18-cv-62119-WPD

                        proposed class definition is proper or sufficient. Defendant denies the

                        remaining allegations contained in paragraph 41(2) of the Complaint.

                     3) Defendant admits Plaintiff purports to bring this action as a class action

                        and Plaintiff purports to define a proposed class. Defendant denies this

                        action may be properly maintained as a class action and also denies the

                        proposed class definition is proper or sufficient. Defendant denies the

                        remaining allegations contained in paragraph 41(3) of the Complaint as

                        the particularly alleged burden will not need to be met.

                     4) Defendant admits Plaintiff purports to bring this action as a class action

                        and Plaintiff purports to define a proposed class. Defendant denies this

                        action may be properly maintained as a class action and also denies the

                        proposed class definition is proper or sufficient. Defendant denies the

                        remaining allegations contained in paragraph 41(4) of the Complaint.

                     5) Defendant admits Plaintiff purports to bring this action as a class action

                        and Plaintiff purports to define a proposed class. Defendant denies this

                        action may be properly maintained as a class action and also denies the

                        proposed class definition is proper or sufficient. Defendant denies the

                        remaining allegations contained in paragraph 41(5) of the Complaint.

          42.    Defendant admits Plaintiff purports to bring this action as a class action.

   Defendant denies this action may be properly maintained as a class action. Defendant neither

   admits nor denies the legal conclusions contained in paragraph 42 of the Complaint as the legal

   conclusions are not allegations capable of admission or denial. To the extent a response is

   required, Defendant denies the legal conclusions contained in paragraph 42 of the Complaint.



                                            Page 11 of 21
   36485166.1
Case 0:18-cv-62119-WPD Document 9 Entered on FLSD Docket 10/02/2018 Page 12 of 21
                                                  Defendant Pub Club’s Answer and Affirmative Defenses
                                                                        Case No.: 0:18-cv-62119-WPD

   Defendant denies the remaining allegations in paragraph 42 of the Complaint.

          Typicality

          43.     Defendant admits Plaintiff purports to bring this action as a class action.

   Defendant denies this action may be properly maintained as a class action. Defendant neither

   admits nor denies the legal conclusions contained in paragraph 43 of the Complaint as the legal

   conclusions are not allegations capable of admission or denial. To the extent a response is

   required, Defendant denies the legal conclusions contained in paragraph 43 of the Complaint.

   Defendant denies the remaining allegations in paragraph 43 of the Complaint.

          Protecting the Interest of the Class Members

          44.     Defendant admits Plaintiff seeks to represent a class, but denies that a class action

   is appropriate and is, at this time, without full knowledge of Plaintiff’s ability to serve as a class

   representative. Defendant denies the remaining allegations contained in paragraph 44 of the

   Complaint.

          Proceeding Via Class Action is Superior and Advisable

          45.     Defendant admits Plaintiff purports to bring this action as a class action but denies

   this action may be properly maintained as a class action. Defendant denies the remaining

   allegations contained in paragraph 45 of the Complaint.

          46.     Defendant admits Plaintiff purports to bring this action as a class action but denies

   this action may be properly maintained as a class action. Defendant denies the remaining

   allegations contained in paragraph 46 of the Complaint.

                                               COUNT I
                              Violations of the TCPA, 47 U.S.C. § 227(b)
                                (On Behalf of Plaintiff and the Class)

          47.     Defendant incorporates its responses to paragraphs 1 through 46 of the Complaint



                                               Page 12 of 21
   36485166.1
Case 0:18-cv-62119-WPD Document 9 Entered on FLSD Docket 10/02/2018 Page 13 of 21
                                                 Defendant Pub Club’s Answer and Affirmative Defenses
                                                                       Case No.: 0:18-cv-62119-WPD

   as if fully set forth herein.

           48.     Defendant neither admits nor denies the legal conclusions contained in paragraph

   48 of the Complaint as the legal conclusions are not allegations capable of admission or denial.

   To the extent a response is required, Defendant denies the legal conclusions contained in

   paragraph 48 of the Complaint.

           49.     Defendant neither admits nor denies the legal conclusions contained in paragraph

   49 of the Complaint as the legal conclusions are not allegations capable of admission or denial.

   To the extent a response is required, Defendant denies the legal conclusions contained in

   paragraph 49 of the Complaint.

           50.     Defendant denies the allegations contained in paragraph 50 of the Complaint.

           51.     Defendant denies the allegations contained in paragraph 51 of the Complaint.

           52.     Defendant denies the allegations contained in paragraph 52 of the Complaint.

           53.     Defendant denies the allegations contained in paragraph 53 of the Complaint.

           54.     Defendant denies the allegations contained in paragraph 54 of the Complaint.

                                           COUNT II
                 Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
                             (On Behalf of Plaintiff and the Class)

           55.     Defendant incorporates its responses to paragraphs 1 through 46 of the Complaint

   as if fully set forth herein.

           56.     Defendant denies the allegations contained in paragraph 56 of the Complaint.

           57.     Defendant denies the allegations contained in paragraph 57 of the Complaint.

           58.     Defendant denies the allegations contained in paragraph 58 of the Complaint.

           59.     Defendant denies the allegations contained in paragraph 59 of the Complaint.




                                             Page 13 of 21
   36485166.1
Case 0:18-cv-62119-WPD Document 9 Entered on FLSD Docket 10/02/2018 Page 14 of 21
                                                 Defendant Pub Club’s Answer and Affirmative Defenses
                                                                       Case No.: 0:18-cv-62119-WPD

                                       PRAYER FOR RELIEF

           In response to the WHEREFORE clause following paragraph 59 of the Complaint,

   including subsections (a) through (f), Defendant admits that Plaintiff seeks such relief but denies

   that Plaintiff is entitled to it.

           As to any part of the Complaint not specifically admitted, denied, or discussed with

   respect to Defendant, Defendant hereby denies said allegations, including, but not limited to, any

   allegations contained in the Complaint’s preamble, headings, subheadings, and wherefore clause.

   Furthermore, any averments in the Complaint to which no responsive pleadings are capable or

   required shall be deemed denied.

                                           JURY DEMAND

           Defendant neither admits nor denies the legal conclusions contained in the unnumbered

   clause below the section titled “Jury Demand,” as the legal conclusions are not allegations

   capable of admission or denial.




                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                              Page 14 of 21
   36485166.1
Case 0:18-cv-62119-WPD Document 9 Entered on FLSD Docket 10/02/2018 Page 15 of 21
                                                     Defendant Pub Club’s Answer and Affirmative Defenses
                                                                           Case No.: 0:18-cv-62119-WPD

                                       AFFIRMATIVE DEFENSES

             Without assuming the burden of proof where it otherwise rests with Plaintiff,

   Defendant pleads the following defenses to Plaintiff’s Complaint.

                                    FIRST AFFIRMATIVE DEFENSE

             Plaintiff and/or the putative class Plaintiff seeks to represent expressly consented to,

   ratified, and/or acquiesced in receiving the alleged text message that is the subject of this lawsuit.

                                  SECOND AFFIRMATIVE DEFENSE

             Plaintiff fails to state and cannot state a plausible cause of action for class relief pursuant

   to Federal Rule of Civil Procedure 23.

                                    THIRD AFFIRMATIVE DEFENSE

             Plaintiff fails to state and cannot state a plausible cause of action for class relief pursuant

   to Federal Rule of Civil Procedure 23 in that, among other things, the claims Plaintiff seeks to

   assert cannot be common or typical of the claims of the putative class, nor is class relief superior

   to other available methods for fairly and efficiently adjudicating the claims Plaintiff attempts to

   assert.

                                  FOURTH AFFIRMATIVE DEFENSE

             Plaintiff and/or the putative class Plaintiff seeks to represent lack standing to bring this

   action because neither Plaintiff nor the putative class members suffered the requisite harm

   required to confer standing under Article III of the United States Constitution.

   In addition, Plaintiff, upon information and belief, does not own the account for the phone

   number allegedly called.




                                                 Page 15 of 21
   36485166.1
Case 0:18-cv-62119-WPD Document 9 Entered on FLSD Docket 10/02/2018 Page 16 of 21
                                                  Defendant Pub Club’s Answer and Affirmative Defenses
                                                                        Case No.: 0:18-cv-62119-WPD

                                 FIFTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims and/or the claims of the putative class Plaintiff seeks to represent are

   barred, in whole or in part, by the doctrine of unclean hands. Plaintiff is pursuing this litigation

   as a class action, not to seek compensation for damages allegedly suffered, as contemplated by

   statute, but to seek to enrich himself by seeking disproportionate payments from Defendant.

                                 SIXTH AFFIRMATIVE DEFENSE

          Plaintiff fails to sufficiently allege that a class action is proper or appropriate, and

   therefore Plaintiff is not entitled to maintain this lawsuit as a collective action. Among other

   things, Plaintiff fails to allege, because he cannot allege, any facts to suggest there are any other

   members of the proposed classes. Instead, Plaintiff merely hypothesizes there may be others.

   Similarly, Plaintiff has not alleged, because he cannot allege, any facts to plausibly support the

   claim that there are common issues of fact and law, that Plaintiff’s claims are typical of the

   proposed classes, or that Plaintiff will fairly and adequately protect the interests of the proposed

   classes. Rather, Plaintiff’s Complaint merely parrots the language of Rule 23 of the Federal

   Rules of Civil Procedure without any factual insight. Accordingly, Plaintiff cannot satisfy the

   numerosity, commonality, typicality, and adequate representative requirements for this case to

   proceed as a class action.

                                SEVENTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims and/or the claims of the putative class Plaintiff seeks to represent are

   barred or limited because the alleged damages to Plaintiff and/or the putative class Plaintiff seeks

   to represent were caused in whole or in part by the acts or omissions of third parties over which

   Defendant had and has no control of/over, and/or by the acts or omissions of Plaintiff and/or the

   putative class members.



                                              Page 16 of 21
   36485166.1
Case 0:18-cv-62119-WPD Document 9 Entered on FLSD Docket 10/02/2018 Page 17 of 21
                                                     Defendant Pub Club’s Answer and Affirmative Defenses
                                                                           Case No.: 0:18-cv-62119-WPD

                                EIGHTH AFFIRMATIVE DEFENSE

           Plaintiff’s claims and/or the claims of the putative class Plaintiff seeks to represent are

   limited to the extent any text message that is alleged to have violated the TCPA is exempt from

   liability   under   the   TCPA     and/or   the     rules   and   regulations   proscribed   by   the

   Federal Communications Commission.

                                 NINTH AFFIRMATIVE DEFENSE

           Plaintiff and/or the putative class Plaintiff seeks to represent cannot state a claim against

   Defendant upon which relief can be granted because Defendant did not and does not make text

   messages using an ATDS as Plaintiff seeks to allege in the Complaint.

                                 TENTH AFFIRMATIVE DEFENSE

           Plaintiff and/or the putative class Plaintiff seeks to represent cannot state a claim against

   Defendant upon which relief can be granted because Defendant did not and does not make text

   messages using an artificial and/or prerecorded voice as Plaintiff seeks to allege in the

   Complaint.

                              ELEVENTH AFFIRMATIVE DEFENSE

           Plaintiff’s claims and/or the claims of the putative class Plaintiff seeks to represent are

   barred because the alleged text message that is the subject of this lawsuit complied with the

   requirements set forth in 47 C.F.R. § 64.1200.

                               TWELFTH AFFIRMATIVE DEFENSE

           Plaintiff’s claims and/or the claims of the putative class Plaintiff seeks to represent fail

   because the alleged text message that is the subject of this lawsuit was not made by equipment

   with capacity to generate random telephone numbers to be dialed and therefore, the equipment

   cannot be considered an ATDS. See e.g., Gonzalez v. Ocwen Loan Servicing, LLC, 5:18-CV-



                                               Page 17 of 21
   36485166.1
Case 0:18-cv-62119-WPD Document 9 Entered on FLSD Docket 10/02/2018 Page 18 of 21
                                                    Defendant Pub Club’s Answer and Affirmative Defenses
                                                                          Case No.: 0:18-cv-62119-WPD

   340-OC-30PRL, 2018 WL 4217065, at *8 (M.D. Fla. Sept. 5, 2018).

                            THIRTEENTH AFFIRMATIVE DEFENSE

           Plaintiff’s claims are moot as he did not sustain any damages. Any alleged statutory

   and/or other damages that Plaintiff allegedly suffered were fully cured prior to the institution of

   this lawsuit.

                            FOURTEENTH AFFIRMATIVE DEFENSE

           Plaintiff did not sustain any damages. To the extent Plaintiff sustained any damages,

   such damages are de minimis and non-actionable, and any such damages are not representative

   and/or the same as the putative class members Plaintiff seeks to represent.

                             FIFTEENTH AFFIRMATIVE DEFENSE

           Plaintiff’s claims and/or the claims of the putative class Plaintiff seeks to represent are

   barred or limited by the doctrine of estoppel.

                             SIXTEENTH AFFIRMATIVE DEFENSE

           Plaintiff’s claims and/or the claims of the putative class Plaintiff seeks to represent are

   barred or limited by the doctrine of waiver.

                           SEVENTEENTH AFFIRMATIVE DEFENSE

           The Complaint and each and every purported cause of action contained therein that

   Plaintiff seeks to allege are barred because any wrongdoing by Defendant, which Defendant

   denies, was caused by mistake.

                            EIGHTEENTH AFFIRMATIVE DEFENSE

           Plaintiff’s claims and/or the claims of the putative class Plaintiff seeks to represent are

   barred because Plaintiff and/or the putative class failed to mitigate their damages.




                                              Page 18 of 21
   36485166.1
Case 0:18-cv-62119-WPD Document 9 Entered on FLSD Docket 10/02/2018 Page 19 of 21
                                                  Defendant Pub Club’s Answer and Affirmative Defenses
                                                                        Case No.: 0:18-cv-62119-WPD

                               NINETEENTH AFFIRMATIVE DEFENSE

          Defendant acted reasonably and in good faith at all material times based on all relevant

   facts and circumstances known by it at the time it acted.

                               TWENTIETH AFFIRMATIVE DEFENSE

          Plaintiff’s claims and/or the claims of the putative class Plaintiff seeks to represent fail,

   in whole or in part, because Plaintiff and/or the putative class failed to join all necessary and/or

   indispensable parties to this suit, as required by Rule 19 of the Federal Rules of Civil Procedure.

                              TWENTY FIRST AFFIRMATIVE DEFENSE

          Plaintiff and/or the putative class Plaintiff seeks to represent fail to state a claim upon

   which relief can be granted because Plaintiff failed to satisfy and failed to allege satisfaction of

   all conditions precedent to bringing this lawsuit.

                          TWENTY SECOND AFFIRMATIVE DEFENSE

          Plaintiff’s claims and/or the claims of the putative class Plaintiff seeks to represent are

   barred because the TCPA does not apply to and/or govern the alleged text message that is the

   subject of this lawsuit.

                              TWENTY THIRD AFFIRMATIVE DEFENSE

          Defendant did not knowingly or willfully make the alleged text message that is the

   subject of this lawsuit in violation of the TCPA.

                          TWENTY FOURTH AFFIRMATIVE DEFENSE

          Defendant did not negligently make the alleged text message that is the subject of this

   lawsuit in violation of the TCPA.




                                              Page 19 of 21
   36485166.1
Case 0:18-cv-62119-WPD Document 9 Entered on FLSD Docket 10/02/2018 Page 20 of 21
                                                   Defendant Pub Club’s Answer and Affirmative Defenses
                                                                         Case No.: 0:18-cv-62119-WPD

                             TWENTY FIFTH AFFIRMATIVE DEFENSE

           Plaintiff’s claims for injunctive relief, and/or the claims for injunctive relief of the

   punitive class that Plaintiff seeks to represent, are barred, in whole or in part, because there is

   neither continuing harm nor any real and immediate danger of injury in the future to Plaintiff

   or the punitive class Plaintiff seeks to represent.

                             TWENTY SIXTH AFFIRMATIVE DEFENSE

           Plaintiff’s claims and/or the claims of the putative class Plaintiff seeks to represent fail, in

   whole or in part, because any purported damages and/or injury alleged to have been suffered by

   Plaintiff and/or the putative class Plaintiff seeks to represent were self-induced and/or created by

   Plaintiff and/or the putative class Plaintiff seeks to represent.



                                     RESERVATION OF RIGHTS

           Defendant, The Brea Financial Group, LLC d/b/a Pub Club Leads, reserves the right to

   amend or add to its affirmative defenses upon discovery of additional information or evidence or

   as justice so requires.



           WHEREFORE, having fully answered or otherwise responded to the allegations

   contained in Plaintiff Mark Edelsberg’s Complaint, Defendant, The Brea Financial Group, LLC

   d/b/a Pub Club Leads, this Court should enter judgment as follows: (1) that Plaintiff takes

   nothing by virtue of the Complaint and that this Action be dismissed in its entirety; (2) that

   judgment be rendered in favor of Pub Club; (3) that attorneys’ fees and costs incurred in this

   Action be awarded to Pub Club; and (4) that Pub Club be awarded such further and other relief

   as the Court deems just and proper.



                                                Page 20 of 21
   36485166.1
Case 0:18-cv-62119-WPD Document 9 Entered on FLSD Docket 10/02/2018 Page 21 of 21
                                            Defendant Pub Club’s Answer and Affirmative Defenses
                                                                  Case No.: 0:18-cv-62119-WPD

         Dated: October 2nd, 2018.         Respectfully submitted,

                                           By:     /s/ Beth-Ann Krimsky
                                                   BETH-ANN E. KRIMSKY
                                                   Fla. Bar No. 968412
                                                   Email: beth-ann.krimsky@gmlaw.com
                                                   Email: clemencia.corzo@gmlaw.com
                                                   JAMEY R. CAMPELLONE
                                                   Fla. Bar No. 119861
                                                   Email: jamey.campellone@gmlaw.com
                                                   Email: leslieann.marin@gmlaw.com
                                                   GREENSPOON MARDER LLP
                                                   200 East Broward Blvd., Suite 1800
                                                   Fort Lauderdale, Florida 33301
                                                   Tel: (954) 527-6296
                                                   Fax: (954) 333-4027
                                                   Attorneys for Defendant The Brea Financial
                                                   Group, LLC d/b/a Pub Club Leads

                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 2nd day of October, 2018, I electronically filed the
   foregoing Answer and Affirmative Defenses with the Clerk of the Court using the CM/ECF
   system which will send notification of such filing to all attorneys of record.

                                           By:     /s/ Beth-Ann Krimsky
                                                   BETH-ANN E. KRIMSKY
                                                   Fla. Bar No. 968412
                                                   JAMEY R. CAMPELLONE
                                                   Fla. Bar No. 119861




                                         Page 21 of 21
   36485166.1
